|N THE SUPREN|E COURT OF PENNSYLVAN|A
l\/||DDLE DlSTR|CT

CO|\/|MONWEALTH OF PENNSYLVAN|A : NO. 67 MM 2018

Court of Common Pleas of Perry County,

v. § cP-50-cR-0000139-2016
DONALD B. l\/lEYER, JR. Change of Venue
oRDER

AND NOW, this 12th day of April, 2018, the Honorable Kenneth A.
Mummah of the Court of Common Pleas of Perry County having certified to this Court
an Order for change of venue in the above matter pursuant to Pa.R.Crim.P. 584(B), it is
ORDERED that said case shall be transferred to Lycoming County in

compliance With Pa.R.Crim.P. 584(B).

 

g Z¢W'g- :é.i¢ o v
chief Ju§n&e